Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 20, 21, 22, 23, and 24 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the term “French Cleat” is not clearly defined in the claim or the specification, and one of ordinary skill in the art would not understand the meaning of the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 7, 10, 11, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gosling (US Pub. 2014/0075840 A1) in view of Taber (US Pub. 2011/0016784 A1) and Gergek (US Pub. 2018/0228100 A1).
Regarding claim 1, Gosling discloses a plant wall, comprising: 	
a frame (Fig. 4, upright supports 380); 

at least one planter, wherein the at least one planter is configured to secure to the at least one panel and the at least one planter is hollowed providing a means for containing a plant and soil (Fig. 4, planter 110); 
at least one emitter, whereby the at least one emitter is positioned on the at least one planter and the at least one emitter defines a passage therethrough (Fig. 2, water delivery system 150); 
at least one hose, wherein the at least one hose has a first hose end, a second hose end (Fig. 3, conduit 340).
However, Gosling does not disclose a second hose end fitted with an end cap. This limitation is taught by Taber, who teaches of a second hose end that contains an impermeable end cap (Fig. 3, secondary lines 304 have end caps at the end of their runs), and at least one connector to the at least one emitter positioned between the first hose end and the second hose end (Fig. 3, secondary lines 304 connect to a plurality of outputs 306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the end cap on the second hose end and connection to emitters of Taber. The irrigation system of Gosling is a loop but it would be obvious to configure it so that water does not return as design requirements dictate. Also, Gosling does not disclose the emitters directly connected to the hose. Rather, the emitters are connected to the water tray 130. It would have been obvious to 
Gosling does not disclose use of a pressure barrel. However, this limitation is taught by Gergek, who teaches of a pressure barrel, wherein the pressure barrel is filled with water, and whereby the first hose end is configured to fasten to the pressure barrel (Fig. 50, pressurized tank contains both pressurized air and water and is connected to a conduit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to connect the pressure barrel of Gergek to the wall planter of Gosling to enable the transfer of water to the plants.
Regarding claim 2, Gosling discloses the claimed invention except for the frame is between 4.5 and 6.5 inches deep.  It would have been an obvious matter of design choice to choose these dimensions as dictated by design requirements, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, Gosling discloses the claimed invention except frame is composed of wood. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose wood as the frame material because wood is structurally sound, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
claim 4, Gosling discloses a back face of the at least one panel is configured to secure to a front face of the frame (Fig. 4, panel 160a is attached to upright supports 380);  
and whereby a back face of the frame is configured to secure to a substantially vertical surface (Abstract, lines 1-4: “Implementations of the present invention relate to systems and apparatus for incorporating live plants on support surfaces, such as walls, wall segments, and wall modules inside of a building”).
Regarding claim 5, Gosling discloses at least one panel is a plurality of panels secured to the frame adjacent to one another (Fig. 4, plurality of wall modules 362b, 362c are shown).
Regarding claim 7, Gosling discloses at least one planter is a plurality of planters which are secured to the at least one panel adjacent to one another (Fig. 1, plurality of planters 100 are shown secured to wall modules 362b, 362c).
Regarding claim 10, Gosling as modified discloses the claimed invention except for at least one planter is composed of recycled polyethylene terephthalate and car tires. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the planters out of these recycled materials as required by design constraints, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 11, Gosling discloses at least one planter contains at least one member, wherein the at least one member is a hooked lip that engages with a 
Regarding claim 12, Gosling discloses at least one emitter is positioned on the at least one planter proximate to roots of the plant (Fig. 2, water delivery system 150 is located at the bottom of the planter which would place it proximate to the roots).
Regarding claim 13, Gosling as modified by Taber discloses at least one connector is a plurality of connectors connected to an equal number of emitters (Taber, Fig. 3, each output has one connection to the secondary line 304).
Regarding claim 16, Gosling as modified by Gergek discloses the claimed invention except for the pressure barrel is pressurized to five pounds per square inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the pressure of the pressure barrel to 5 psi as that might be the optimal pressure based on the height of the structure and flow requirements, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gosling (US Pub. 2014/0075840 A1) in view of Taber (US Pub. 2011/0016784 A1), Gergek (US Pub. 2018/0228100 A1), and further in view of Boylston (US Pub. 9,585,466 B2).
Regarding claim 6, Gosling as modified discloses the claimed invention except for at least one panel is configured to secure to the frame by a French cleat system as taught by Boylston (Abstract, lines 3-7: “The wall mounted table and nesting apparatus includes a wall mount defining a first French cleat style mount, a nesting member which 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention combine the plant wall of Gosling with the French Cleat of Boylston as means to attach the apparatus to a wall.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gosling (US Pub. 2014/0075840 A1) in view of Taber (US Pub. 2011/0016784 A1) and Gergek (US Pub. 2018/0228100 A1), and further in view of Casper (US Pub. 2017/0042104 A1).
Regarding claim 8, Gosling as modified discloses the claimed invention except for the soil is a combination of peat moss and perlite medium as taught by Casper (Pg. 8, [0147], lines 1-4: “As used herein, soil refers to a generic term for a growing substrate for plantlets and plants consisting of sand, silt, clay, peat moss, other organic matter, vermiculite, perlite, fertilizer, etc.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the plant wall of Gosling with the soil of Casper so that the plants would have a medium to grow in.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gosling (US Pub. 2014/0075840 A1) in view of Taber (US Pub. 2011/0016784 A1) and Gergek (US Pub. 2018/0228100 A1), and further in view of Stojakovic (US Pub. 2015/0313094 A1).
Regarding claim 9, Gosling as modified discloses the claimed invention except for the plant is a tropical plant as taught by Stojakovic (“Pg. 4, [0040], lines 13-15: 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the plant wall of Gosling with the tropical plant of Stojakovic as a customer might prefer to keep tropical plants over other types.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gosling (US Pub. 2014/0075840 A1) in view of Taber (US Pub. 2011/0016784 A1) and Gergek (US Pub. 2018/0228100 A1), and further in view of Campau (US Pub. 2007/0228725 A1).
Regarding claim 14, Gosling as modified discloses the claimed invention except for at least one hose is made from corrugated, non-kink material as taught by Campau (Pg. 2, [0021], lines 1-3: “As shown in Fig. 2, it is desirable that conduit 12 be a flexible and hollow tube or corrugated conduit with a plurality of annular recesses grooves 24”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the hoses of Gosling to be corrugated as seen in Campau so that the hoses don’t kink and obstruct flow.

Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gosling (US Pub. 2014/0075840 A1) in view of Taber (US Pub. 2011/0016784 A1), Gergek (US Pub. 2018/0228100 A1), and further in view of Cannon (US Pub. 2013/0145690 A1).
claim 15, Gosling as modified discloses the claimed invention except for a first hose end contains a female portion that fastens to a male portion of the pressure barrel as taught by Cannon (Pg. 4, [0035], lines 1-4: “A pressurized fluid supply line 33, which may suitably take the form of a one-half inch inside diameter (½ in. i.d.) polyethylene irrigation tubing, receives fluid under pressure from either a faucet (not shown), a tank 35…”. The Examiner takes official notice that it is old and well known in the are that hoses have male and/or female connections and thus can be attached to a male/female faucet).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure tank of Gergek to include the connection of Cannon so that it could deliver water to the conduit without leakage, and use male and/or female connections for hoses and faucets as such connections are old and well known and commercially available. 
Regarding claim 17, Gosling as modified discloses the claimed invention except for the pressure barrel contains a mixture of water and plant nutrients as taught by Cannon (Pg. 5, [0046], lines 1-6: “In operation, an irrigation fluid such as for example, water or a solution or a mixture of water and one or more  dissolved or undissolved 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the plant wall of Gosling with the nutrient-water mixture of Cannon so that the plants receive proper nutrition.
Regarding claim 18, Gosling as modified discloses the claimed invention in addition to a pressure barrel that is portable (The pressurized tank of Gergek could be conceivably moved).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gergek (US Pub. 2018/0228100 A1) in view of Taber (US Pub. 2011/0016784 A1).
	Regarding claim 19, Gergek discloses a method of watering a plant, comprising:
fastening a pressure barrel, wherein the pressure barrel is filled with water, to a first end of a hose and releasing the water contained in the pressure barrel, whereby the water flows through the hose (Fig. 50, pressurized tank contains both pressurized air and water and is connected to a conduit);
wherein the planter contains a plant and soil (Pg. 1, [0006], lines 4-8: “A plurality of trays, each having a radial V-shaped cross section for containing soil or other organic growing medium, are vertically stacked on one another and secured to the post member overlying the pan-shaped base”).
However, Gergek does not disclose a hose with an impermeable end cap and emitters attached to connectors. This limitation is taught by Taber, who teaches of the 
and at least one connector positioned between the first end of the hose and the second end of the hose (Fig. 3, secondary lines 304 connect to a plurality of outputs 306); 
at least one emitter positioned on at least one planter (Fig. 3, outputs 306);
and whereby the at least one emitter is secured to the at least one connector thereby allowing the water to flow therethrough (Fig. 3, water is able to flow from the hose through the connector and emitter and into the planter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure tank and hoses of Gergek to include the connectors and emitters of Taber. The emitters could offer more control over the fluid flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642